Per Curiam.
This is an appeal from a judgment obtained against the defendants at the Union County Circuit in a building contract case, the plaintiff being the contractor, and the defendants the owners. The grounds of appeal are:
1. Error in the admission and rejection of evidence.
2. That the court erred in refusing to direct a verdict in favor of the appellants.
3. That the judgment is not supported by the proofs in the case.
4. That the jury disregarded the instructions of the court.
Of these grounds the second alone adequately brings before us any ruling of the trial court. The ground upon which this motion was based was that the evidence failed to show that any change in the contract (the claim being in part for extra work) was authorized. The motion to direct a verdict which was overruled could not have been granted in view of the proofs produced by the plaintiff. These.tended to show *373that moneys were due both on the principal contract and for extra work and materials ordered by the defendants and for which they agreed to pay.
The judgment is affirmed.